DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quiroga publication number 2016/0377886.
	With respect to claim 40, Quiroga discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0029-0032); the lens having a substrate having no individual parts forming discrete interfaces (fig 1, element “10” or element “20” being considered as the “substrate” and each of these elements having no individual parts forming discrete interfaces); the substrate having a spatially varying refractive index (paragraphs 0045, 0053 element “10” and/or element “20” having varying indices of refraction); the substrate having a front surface and a back surface (fig 1, the front and back surfaces of element “10” or element “20”); the front and rear surfaces provided with one or more functional coatings (paragraph 0075, disclosing indium tin oxide coatings on each of the surfaces “101” and “102” of element “10” and/or paragraph 0046 disclosing coatings on each of surfaces “201” and “202” of element “20”); the claimed coating layers can be functional coatings which do not contribute or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens (paragraphs 0044, 0046, 0075). Specifically, Quiroga discloses that element “10” can include indium tin oxide coatings on both surfaces (paragraph 0075) which will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens. Quiroga further discloses that element “20” can include anti-scratch coatings and anti-reflective coatings on both surfaces (paragraph 0044, 0046) which will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens. Quiroga further discloses one of the front and back surfaces of the substrate configured as a freeform surface (paragraphs 0100, 0106, 0139); the refractive index varying only in a first and second spatial dimension and constant in a third spatial dimension (paragraph 0105 disclosing the index varying along coordinates x and y but not along the z coordinate); the distribution of the refractive index in the first and second spatial dimension has neither point symmetry nor axial symmetry (paragraph 0105) and regardless will inherently have neither point nor axial symmetry based on the varying refractive index in the first and second dimensions as disclosed (paragraph 0105). 
With respect to claim 46, Quiroga discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0029-0032); wherein the progressive power lens has a substrate (fig 1, element “10” or element “20” being considered as the “substrate”); the substrate having a front surface and a back surface (fig 1, the front and rear surfaces of element “10” or element “20”); the substrate having no individual parts forming discrete interfaces (fig 1, element “10” or element “20” being considered as the “substrate” and each of these elements having no individual parts forming discrete interfaces); the substrate having a spatially varying refractive index (paragraphs 0045, 0053 element “10” and/or element “20” having varying indices of refraction); wherein one of the front and back surfaces of the substrate configured as a freeform surface (paragraphs 0100, 0106, 0139); the freeform surface as a progressive surface (paragraphs 0045, 0106); at least one of the front surface and the rear surface of the substrate provided with one or more coating layers (paragraph 0075, disclosing indium tin oxide coatings on each of the surfaces “101” and “102” of element “10” and/or paragraph 0046 disclosing coatings on surfaces “201” and “202” of element “20”). Quiroga further discloses that the claimed coating layers can be functional coatings in which a difference between a spherical equivalent measured at each point on the front or back surface having the coating and the spherical equivalent at each corresponding point of a comparison lens without the coating but with an identical substrate is less than 0.004 dpt (paragraphs 0044, 0046, 0075). Specifically, Quiroga discloses that element “10” can include indium tin oxide coatings on both surfaces (paragraph 0075) which will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of a comparison lens without the coating but with an identical substrate. Additionally, Quiroga discloses that element “20” can include anti-scratch coatings and anti-reflective coatings on both surfaces (paragraph 0044, 0046) which will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of a comparison lens without the coating but with an identical substrate. Quiroga further discloses the refractive index varying only in a first and second spatial dimension and constant in a third spatial dimension (paragraph 0105 disclosing the index varying along coordinates x and y but not along the z coordinate); the distribution of the refractive index in the first and second spatial dimension has neither point symmetry nor axial symmetry (paragraph 0105) and regardless will inherently have neither point nor axial symmetry based on the varying refractive index in the first and second dimensions as disclosed (paragraph 0105). 
Claim(s) 40 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon publication number 2011/0157547.
	With respect to claim 40, Dillon discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0034); the lens having a substrate having no individual parts forming discrete interfaces (paragraph 0034). Specifically, Dillon discloses that the lens can have a single layer of changeable refractive index (paragraph 0034 i.e. the disclosed “changeable refractive index layer”) and further discloses this layer as having a spatially varying refractive index (paragraphs 0034 i.e. the disclosed “changeable refractive index layer”); and therefore the disclosed “changeable refractive index layer” alone can be considered as the claimed “substrate”. This changeable refractive index layer will inherently have a front and rear surface i.e. the claimed “the substrate having a front surface and a rear surface”. Dillon further discloses the front and rear surfaces of the substrate provided with one or more functional coatings (paragraph 0037, the lens having the varying index of refraction having hard coatings on the lens surfaces and since applicant is not claiming the functional coatings being directly on the surfaces of the substrate). Dillon further discloses that the claimed coating layers can be functional coatings which do not contribute or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens (paragraph 0087). Specifically, Dillon discloses that lens blank can include hard coatings to enhance mechanical strength (paragraphs 0087). A hard coating will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens. Dillon further discloses one of the front and back surfaces of the substrate configured as a freeform surface (paragraph 0034 disclosing that the changeable refractive index layer can have a progressive surface); the refractive index varying only in a first and second spatial dimension and constant in a third spatial dimension (paragraph 0053); the distribution of the refractive index in the first and second spatial dimension has neither point symmetry nor axial symmetry (paragraph 0049, 0053) and regardless will inherently have neither point nor axial symmetry based on the varying refractive index in the first and second dimensions as disclosed (paragraphs 0049, 0053). 
With respect to claim 46, Dillon discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0034); wherein the progressive power lens has a substrate (paragraph 0034 i.e. the disclosed “changeable refractive index layer” as the claimed “substrate”); the substrate having a front surface and a back surface (paragraphs 0034, the disclosed “changeable refractive index layer” as the claimed “substrate” and this layer will inherently have a front and back surface);  the substrate having a spatially varying refractive index (paragraphs 0034); wherein one of the front and back surfaces configured as a freeform surface (paragraph 0034 disclosing that a surface of the changeable refractive index layer can have a freeform surface); the freeform surface as a progressive surface (paragraph 0034 disclosing that a surface of the changeable refractive index layer can be a freeform progressive surface); the substrate having no individual layers (paragraph 0034 the changeable refractive index layer disclosed as a single layer); at least one of the front surface and the rear surface of the substrate provided with one or more coating layers (paragraph 0037, 0087, the lens having the varying index of refraction having hard coatings on the lens surfaces and since applicant is not claiming the functional coatings being directly on the surfaces of the substrate). Dillon further discloses that the claimed coating layers can be functional coatings in which a difference between a spherical equivalent measured at each point on the front or back surface having the coating and the spherical equivalent at each corresponding point of a comparison lens without the coating but with an identical substrate is less than 0.004 dpt (paragraph 0087). Specifically, Dillon discloses that lens blank can include hard coatings to enhance mechanical strength (paragraphs 0087). A hard coating will inherently not contribute to the dioptric power and/or contribute at each point less than 0.004 dpt of the spherical equivalent of a comparison lens without the coating but with an identical substrate. Dillon further discloses the refractive index varying only in a first and second spatial dimension and constant in a third spatial dimension (paragraph 0053); the distribution of the refractive index in the first and second spatial dimension has neither point symmetry nor axial symmetry (paragraph 0049, 0053) and regardless will inherently have neither point nor axial symmetry based on the varying refractive index in the first and second dimensions as disclosed (paragraphs 0049, 0053).
Double Patenting
Claims 40 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending Application No. 16/932,814 (herein ‘814). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘814 claims the limitations therein including the following: the limitations of claim 40 (‘814, claim 11); the limitations of claim 46 (‘814, claim 11). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Arguments
Applicant’s amendment of April 24, 2022 has overcome all 112 rejections set forth in the prior office action. The substitute specification submitted April 24, 2022 has been entered. 
The prior art rejections by Dreher et al set forth in the prior office action have been overcome. As convincingly argued by applicant, and based upon applicant’s recent amendment, the embodiment of fig 4D does not disclose the substrate as having no individual parts forming discrete interfaces and does not disclose the substrate configured as a freeform surface. Furthermore, while the embodiment of figs 4A to 4C does disclose the substrate as having no individual parts forming discrete interfaces, this embodiment does not disclose at least one of the front and back surfaces of the substrate configured as a freeform surface. None of the embodiments of Dreher disclose or make obvious the combination of limitations of either and both of claims 40 and 46. As such, the rejections by Dreher have been overcome.  
Applicant's arguments filed April 24, 2022 with respect to the rejections by Quiroga have been fully considered but they are not persuasive. Applicant argues that Quiroga discloses that the lens must contain both elements 10 and 20 and therefore 
does not disclose “a substrate having no individual parts forming discrete interfaces” as claimed. While the examiner agrees that Quiroga requires both elements 10 and 20, the examiner respectfully disagrees that Quiroga does not disclose the claimed “substrate having no individual parts forming discrete interfaces”. Applicant is not claiming that the spectacle lens consists of only the substrate and the functional coatings as claimed. Instead applicant is claiming that the progressive power spectacle lens “has” the claimed structure i.e. comprises the claimed structure. Applicant is arguing that the substrate is both elements 10 and 20 together. However, as set forth in the rejection above, there is nothing in the claim preventing just one of element “10” or “20” as being considered as the claimed substrate. As such, just element “10” can be considered as the claimed “substrate” and just element “10 has no individual parts forming discrete interfaces. Likewise, just element “20” can be considered as the claimed substrate and just element “20” has no individual parts forming discrete interfaces.  
With further respect to Quiroga, applicant further argues that the front surface of element 10 forms one of the outer surfaces of the lens and the back surface of element 20 forms the other outer surface of the lens and therefore this does not satisfy the claimed limitations. The examiner respectfully disagrees. Element 10 is disclosed as having functional layers on both surfaces (paragraph 0075, disclosing indium tin oxide coatings on each of the surfaces “101” and “102” of element “10”) and therefore the indium tin oxide coating on the front surface of element 10 forms the front outer surface of the lens. Element 20 is disclosed as having functional layers on both surfaces (paragraph 0046 disclosing coatings on each of surfaces “201” and “202” of element “20”) and therefore the functional coating layer on the back surface of element 20 forms the outer back surface of the lens. This complies with the limitations as claimed. Applicant is claiming that either the front and back surface of the substrate either jointly form outer surfaces of the progressive spectacle lens or is/are provided with one or more functional coatings. There is nothing within the claims requiring that the functional coatings form outer surfaces of the lens. Applicant is claiming that the outer surfaces of the substrate correspond to the outer surfaces of the lens only in the case of no functional layers. Quiroga discloses functional layers as set forth above. There is nothing in the claims that claim that if the lens has the functional coatings, then the functional coatings must correspond to the outer surfaces of the lens. As such, Quiroga reads on the limitations of claims 40 and 46 as set forth above. 
	Applicant's arguments filed April 24, 2022 with respect to the rejections by Dillon have been fully considered but they are not persuasive. Applicant argues that Dillon does not disclose the functional coating forming an outer surface of the lens or both outer surfaces of the lens formed by the outer coatings. However, applicant is arguing limitations that have not been claimed. There is nothing within the claimed limitations requiring that the functional coatings form the outmost surface of the lens.  Furthermore, there is nothing within the claims requiring that the functional coatings are being formed directly onto the surfaces of the substrate. Dillon discloses that the lens can comprise a single layer of varying index of refraction with this single layer having a freeform progressive power surface. Therefore, this layer alone can be considered as the claimed “substrate”. Dillon further discloses the outer surface of the lens formed of functional coatings which contribute less than 0.004 dpt of diopter power (see rejection above). Dillon therefore discloses all of the limitations as claimed. 
	Applicant's arguments filed April 24, 2022 with respect to the double patenting rejection have been fully considered but they are not persuasive. Applicant argues that co-pending application 16/932814 does not disclose the substrate provided with one or more functional coatings which do not contribute or at each point contribute less than 0.004 dpt to diopter power. The examiner respectfully disagrees. Claim 11 of ‘814 is being used to reject claims 40 and 46. Claim 11 depends from claim 9. Claim 9 specifically states that “the substrate having at least one of a front surface coating on the front surface of the substrate or a back surface coating on the back surface of the substrate”. Claim 9 further specifically claims that the difference in power with the coatings is “less than 0.004 dpt”. ‘814 therefore claims all of the limitations of pending claims 40 and 46 and is therefore still applicable. 
Examiner’s Comments
	With respect to claim 40, as a suggestion to read over the art rejections above, applicant may want to claim “…wherein, during use as intended, the front surface and the back surface of the substrate either jointly form outer surfaces of the progressive power spectacle lens or are exclusively provided with one or more functional coatings directly formed on both the front surface of the substrate and the back surface of the substrate that jointly form outer surfaces of the progressive power spectacle lens and which do not contribute or at each point contribute less than 0.004…”. 
	With respect to claim 46, as a suggestion to read over the art rejections above, applicant may want to claim “…the progressive power spectacle lens has a front surface coating, including one or more individual layers, directly formed on the front surface of the substrate, that forms the outer front surface of the progressive power spectacle lens and a back surface coating, including one or more individual layers, directly formed on the back surface of the substrate that forms the outer back surface of the progressive power spectacle lens”. 
	It is noted that the proposed changes would merely overcome the art of record but have not been searched. As such, the proposed amendment would not be entered after final since two searches have already been performed and the proposed changes provide a new combination of limitations that would require a third search. Additionally, the double patenting rejection is still pending as well.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 1, 2022